Fourth Court of Appeals
                                San Antonio, Texas
                                       July 12, 2022

                                    No. 04-22-00223-CV

                      REVERSE MORTGAGE SOLUTIONS, INC.,
                                  Appellant

                                             v.

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                               Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-10472
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellant's Unopposed Second Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant's brief is due on or before August 17, 2022. No further extensions
absent extenuating circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court